

	

		II 

		109th CONGRESS

		1st Session

		S. 677

		IN THE SENATE OF THE UNITED STATES

		

			March 17, 2005

			Mr. Santorum (for

			 himself, Mr. Kerry,

			 Mr. Ensign, Mr.

			 Lieberman, Mr. Brownback,

			 Mrs. Clinton, Mr. Smith, Mr.

			 Schumer, Mr. Talent,

			 Mr. Corzine, Mr. Coburn, and Mr.

			 Hatch) introduced the following bill; which was read twice and

			 referred to the Committee on Health,

			 Education, Labor, and Pensions

		

		A BILL

		To amend title VII of the Civil Rights Act

		  of 1964 to establish provisions with respect to religious accommodation in

		  employment, and for other purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Workplace Religious Freedom Act of

			 2005.

		

			2.

			Amendments

			

				(a)

				Definitions

				

					Section

			 701(j) of the Civil Rights Act

			 of 1964 (42 U.S.C. 2000e(j)) is

			 amended—

				

					(1)

					by inserting

			 (1) after (j);

				

					(2)

					by inserting , after

			 initiating and engaging in an affirmative and bona fide effort, after

			 unable;

				

					(3)

					by striking an

			 employee’s and all that follows through religious and

			 inserting an employee’s religious; and

				

					(4)

					by adding at the end the

			 following:

					

						

							(2)

							(A)

								In this subsection, the

				term employee includes an employee (as defined in subsection (f)),

				or a prospective employee, who, with or without reasonable accommodation, is

				qualified to perform the essential functions of the employment position that

				such individual holds or desires.

							

								(B)

								In this paragraph, the term

				perform the essential functions includes carrying out the core

				requirements of an employment position and does not include carrying out

				practices relating to clothing, practices relating to taking time off, or other

				practices that may have a temporary or tangential impact on the ability to

				perform job functions, if any of the practices described in this subparagraph

				restrict the ability to wear religious clothing, to take time off for a holy

				day, or to participate in a religious observance or practice.

							

							(3)

							In this subsection, the

				term undue hardship means an accommodation requiring significant

				difficulty or expense. For purposes of determining whether an accommodation

				requires significant difficulty or expense, factors to be considered in making

				the determination shall include—

							

								(A)

								the identifiable cost of

				the accommodation, including the costs of loss of productivity and of

				retraining or hiring employees or transferring employees from 1 facility to

				another;

							

								(B)

								the overall financial

				resources and size of the employer involved, relative to the number of its

				employees; and

							

								(C)

								for an employer with

				multiple facilities, the geographic separateness or administrative or fiscal

				relationship of the facilities.

							.

				

				(b)

				Employment practices

				Section 703 of such Act

			 (42 U.S.C.

			 2000e–2) is amended by adding at the end the following:

				

					

						(o)

						(1)

							In this subsection:

							

								(A)

								The term

				employee has the meaning given the term in section

				701(j)(2).

							

								(B)

								The term leave of

				general usage means leave provided under the policy or program of an

				employer, under which—

								

									(i)

									an employee may take leave

				by adjusting or altering the work schedule or assignment of the employee

				according to criteria determined by the employer; and

								

									(ii)

									the employee may determine

				the purpose for which the leave is to be utilized.

								

							(2)

							For purposes of determining

				whether an employer has committed an unlawful employment practice under this

				title by failing to provide a reasonable accommodation to the religious

				observance or practice of an employee, for an accommodation to be considered to

				be reasonable, the accommodation shall remove the conflict between employment

				requirements and the religious observance or practice of the employee.

						

							(3)

							An employer shall be

				considered to commit such a practice by failing to provide such a reasonable

				accommodation for an employee if the employer refuses to permit the employee to

				utilize leave of general usage to remove such a conflict solely because the

				leave will be used to accommodate the religious observance or practice of the

				employee.

						.

			

			3.

			Effective date; application of amendments

			

				(a)

				Effective date

				Except as provided in

			 subsection (b), this Act and the amendments made by section 2 take effect on

			 the date of enactment of this Act.

			

				(b)

				Application of amendments

				The amendments made by

			 section 2 do not apply with respect to conduct occurring before the date of

			 enactment of this Act.

			

